UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 02-50136



           In The Matter Of: FEDERAL-MOGUL GLOBAL, INC.,

                                                               Debtor

-----------------------------------------------------------------

                    VAN H MCNIEL; SUSAN MCNIEL,

                                                           Appellees,


                              VERSUS


                        DRESSER INDUSTRIES,

                                                           Appellant.



           Appeal from the United States District Court
                 for the Western District of Texas
                           (SA:02-CV-123)
                          April 29, 2002


Before: DeMOSS, PARKER, and DENNIS, Circuit Judges
              *
PER CURIAM:
      For the reasons stated in Arnold v. Garlock, 278 F.3d 426
(5th Cir. 2001), reh’g denied, No. 01-41327, 2002 WL 530579 (5th


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
Cir. Apr. 9, 2002), the motion for stay pending appeal in this
case is DENIED and the temporary stay entered on February 14,
2002 is hereby dissolved.   We are mindful of the appellant’s
petition for bankruptcy under Chapter 11 in the United States
Bankruptcy Court for the Western District of Pennsylvania and of
the injunction issued by that court against the advancement of
asbestos actions against the appellant.   Regardless, those
proceedings are unrelated to and unaffected by the motion for
stay pending appeal of the appellant’s motion in the district
court to transfer this action to the United States District Court
for the District of Delaware under 28 U.S.C. § 157(b)(5).
     The appellant’s motions to file in excess pages the motion
for stay pending appeal and for leave to file supplemental motion
for stay pending appeal are DENIED as MOOT.




                                 2